Citation Nr: 0818558	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include exposure to herbicides.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  He died in February 2005.  The appellant is 
the deceased veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The veteran died in February 2005, at the age of 58, as a 
result of acute myocardial infarction due to coronary heart 
disease and hypertension.

2.  At the time of the veteran's death, he was service 
connected for post traumatic stress disorder (PTSD), 
arthritis of the left shoulder, and arthritis of the cervical 
spine.

3.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to herbicides, or shows that the veteran's 
coronary heart disease and hypertension were manifested 
within one year of service discharge or associated with a 
service connected disorder.


CONCLUSION OF LAW

The cause of the veteran's death was not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 3.312 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as cardiovascular renal disease, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 
2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Such a finding by the VA only provides evidence 
against this claim.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran's certificate of death indicates that he died in 
February 2005, at the age of 58 resulting from probable acute 
myocardial infarction due to coronary heart disease and 
hypertension.  Service connection was in effect for post 
traumatic stress disorder, arthritis of the left shoulder, 
and arthritis of the cervical spine.  The veteran was not 
service connected for coronary heart disease and/or 
hypertension at the time of his death, providing evidence 
against this claim.

The veteran's DD Form 214 indicates that he received the 
Vietnam Campaign Medal, the Vietnam Service Medal, the 
National Defense Service Medal, and Combat Action Ribbon.  
Based upon his receipt of those awards and decorations, the 
Board will accept, for purposes of the present decision, that 
the veteran had in-country service in Vietnam, as required 
for him to qualify for presumptive service connection based 
upon possible exposure to Agent Orange or other herbicides.  
However, the veteran's cause of death, coronary heart disease 
and hypertension, are not included as presumptive diseases 
for the purpose of service connection.  Therefore, the 
appellant is not entitled to benefits based upon presumptive 
service connection.

Without the above presumption, direct service connection for 
the veteran's cause of death may be established if the 
evidence of record supports such a finding.  In this regard, 
the veteran's service medical records do not show that the 
veteran was treated for any type of heart condition, coronary 
heart disease, or hypertension in service.  His post-service 
medical records fail to show treatment for these conditions 
within one year or discharge from service.  In fact, the 
veteran's treatment records do not indicate treatment for 
hypertension or other heart related conditions until 2002, 
more than 30 years after discharge from service.  No medical 
opinions related the veteran's heart conditions or 
hypertension to service.

The Board must find that the service and post-service medical 
records, as a whole, provide evidence against this claim, 
clearly indicating that the veteran died as the result of a 
problem many years after service with no connection to 
service or herbicide exposure.  Nothing in the record 
indicates exposure to herbicides caused the veteran's death. 

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent medical evidence to 
warrant a favorable decision.  Here, the appellant has failed 
to submit any competent medical evidence to provide a nexus 
between any in-service injury or disease and the conditions 
that caused or contributed to the cause of the veteran's 
death.  The preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, specifically her Form 9 in which she 
concedes that the veteran's cause of death cannot be related 
to herbicide exposure and that she continued the appeal only 
to make her claim a matter of record, finds that the 
appellant has demonstrated an understanding of the 
evidentiary requirements, rebutting any presumption of 
prejudice.  As such, even if there were some type of problem 
with the notice provided by the RO in light of the most 
recent cases from the Court, the Board finds that there have 
been no notice errors that have resulted in any prejudice to 
the appellant or affected the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007).  
The RO obtained the veteran's available service records and 
available post-service treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, the evidentiary record does not show 
that the cause of the veteran's death was associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  In this case, there is 
simply nothing to indicate an association between the 
veteran's death and his service and the service and post-
service record only provide evidence against such a finding.  
That the veteran is deceased, i.e., the current disability 
requirement has been met, see Carbino v. Gober, 10 Vet. App. 
507, 509 (1997), does not by itself trigger the Secretary's 
obligation under  5103A(d) of obtaining a medical opinion.  
Cf. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


